United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2617
                                   ___________

Nancy J. McCabe,                       *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Independent School District No. 625,   * District of Minnesota.
St. Paul Area Schools, State of        *
Minnesota,                             *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: July 17, 2000
                              Filed: July 20, 2000
                                  ___________

Before McMILLIAN, BOWMAN, AND MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Nancy McCabe brought this employment discrimination action under the
Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (1994 & Supp. III
1997), and state law. The District Court1 granted summary judgment to her employer
on the ADA claims, and declined to exercise jurisdiction over the supplemental state-


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
law claims, dismissing them without prejudice. McCabe appeals the adverse grant of
summary judgment, arguing that the District Court erred in concluding she was not
disabled under the ADA.

       Having carefully reviewed the record and the parties’ arguments, see Snow v.
Ridgeview Med. Ctr., 128 F.3d 1201, 1205 (8th Cir. 1997) (standard of review), we
agree with the District Court that McCabe failed to show she had a disability as it is
defined by the ADA. Specifically, the record does not support McCabe’s contention
that her impairments substantially limited at least one major life activity, or that her
employer regarded her as disabled. See Taylor v. Nimock’s Oil Co., No. 99-2018,
2000 WL 709495, at *2 (8th Cir. June 2, 2000).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-